PER CURIAM.
This is an appeal by Charles E. Jensen and Carlene C. Jensen (appellants) from an order dismissing one count (Count II) of a counterclaim that they filed in an action brought against them by Farm Credit Bank of St. Louis (respondent) and from an order striking certain affirmative defenses from their answer.1 This court affirms.
*133In order to explain the disposition of this case, it is necessary to recite only the points relied on as set forth in appellants’ brief. No other statement of facts is required. They state:
I.
The Circuit Court of Dallas County, Missouri, erred in entering the order of March 5,1991, that dismissed Count II of the [appellants’] counterclaim.
II.
The Circuit Court of Dallas County, Missouri, erred in entering the order of July 26, 1991, striking [appellants’] affirmative defenses.
Neither point relied on complies with the requirements of Rule 84.04(d) in that neither point states wherein and why the actions of the trial court about which appellants complain were erroneous. See Thummel v. King, 570 S.W.2d 679, 685 (Mo. banc 1978); see also Bentlage v. Springgate, 793 S.W.2d 228, 229-30 (Mo.App.1990). The requirements of Rule 84.-04(d) are mandatory. Grimes v. Bagwell, 837 S.W.2d 554, 557 (Mo.App.1992); Black v. Cowan Const. Co., 738 S.W.2d 617, 619 (Mo.App.1987). Appellants’ two points relied on preserve nothing for review. The case is affirmed.

. Appellants’ brief points out that the order striking their affirmative defenses also dismissed Count I of their counterclaim. However, they state, "Appellants place no issue before this Court regarding that dismissal and do not challenge that action taken by the trial court.”